     Case 1:14-cr-00060-NONE-SKO Document 47 Filed 11/10/20 Page 1 of 3


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     GABRIEL RUIZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                     No. 1:14-cr-00060 NONE-SKO
12                    Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13            v.
14     GABRIEL RUIZ,                                DATE: September 17, 2020
                                                    TIME: 2:00 p.m.
15                    Defendant.                    COURT: Hon. Erica P. Grosjean
16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the Status Conference currently scheduled for November 17, 2020, at 2:00 p.m.
20    regarding alleged violations of supervised release, may be continued to January 15, 2021, at 2:00
21    p.m. before the Honorable Erica P. Grosjean. The United States has produced approximately 17
22    pages of discovery to defense counsel. Defense counsel has further investigation to perform.
23    //
24    //
25    //
26    //
27
28
     Case 1:14-cr-00060-NONE-SKO Document 47 Filed 11/10/20 Page 2 of 3


1            Further, Defendant is currently in a six-month, in-patient substance use treatment
2     program at the Salvation Army, which he is scheduled to complete on February 24, 2021.
3     Because of Defendant’s attendance in this program, defense counsel has not had sufficient time
4     to confer with Defendant regarding the alleged violations of his supervised release.
5            IT IS SO STIPULATED.
6
7      Dated: November 9, 2020
                                                          /s/ Jaya Gupta
8                                                         JAYA GUPTA
9                                                         Assistant Federal Defender
                                                          Counsel for Defendant Gabriel Ruiz
10
11     Dated: November 9, 2020
                                                          /s/ Antonio Pataca
12                                                        ANTONIO PATACA
                                                          Assistant United States Attorney
13                                                        Counsel for Plaintiff
14                                                        United States of America

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
      Ruiz – Stipulation to Continue
     Case 1:14-cr-00060-NONE-SKO Document 47 Filed 11/10/20 Page 3 of 3


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     GABRIEL RUIZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                     No. 1:14-cr-00060 NONE SKO
12                    Plaintiff,                    ORDER
13            v.
14     GABRIEL RUIZ,
15                    Defendant.
16
17
18                                                ORDER
19           Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
20    for November 17, 2020 at 2:00 p.m. regarding alleged violations of supervised release, is
21    continued until January 15, 2021, at 2:00 p.m., before the Honorable Erica P. Grosjean.
22
      IT IS SO ORDERED.
23
24       Dated:     November 9, 2020                          /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                      3
      Ruiz – Stipulation to Continue
